DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-18, and 20-22 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “an electrosurgical instrument comprising: first and second opposing jaws each extending from a proximal end to a distal end and defining opposing tissue-engaging surfaces, the first and second jaws pivotally engaged about a pivot at the proximal ends and movable between an open position and a closed position; a reciprocating blade; a U-shaped channel in the first jaw for receiving the reciprocating blade such that at least a portion of the reciprocating blade extends through the channel, the channel extending longitudinally in a proximal-to-distal direction along a length of the first jaw and defined by first and second opposing channel side walls, a channel base wall recessed from the tissue-engaging surface of the first jaw, and a channel opening in the tissue-engaging surface of the first jaw, the channel_ base wall including a plurality of fluid openings distally spaced from the pivot for delivering a fluid directly into the channel; and a fluid distribution system in communication with the one or more fluid openings for delivering the fluid to the channel; wherein the electrosurgical instrument is configurable between a non-cutting state where the reciprocating blade remains retracted relative to the first and second jaws and a cutting state where the reciprocating blade reciprocates within the channel; wherein the fluid distribution system is operable to selectively deliver the fluid to the channel to lubricate the opposing tissue-engaging surfaces of the first and second jaws when the electrosurgical instrument is in the non-cutting state; and wherein the fluid distribution system is operable to selectively deliver the fluid to the channel to lubricate the reciprocating blade when the electrosurgical instrument is in the cutting state,” along with a corresponding procedure, in the context of the claims as a whole.
The most pertinent prior art references of record are U.S. 2015/0080876 and U.S. 2011/0306968, which both teach a similar device (and corresponding procedure) comprising some of the claimed limitations.  However, these references all fail to explicitly disclose the specifically-claimed “channel” configuration, especially the specifically-claimed configuration of “fluid openings” and the step of ‘equally distributing lubricant therefrom’.  While U.S. 2010/0069903, U.S. 2003/0216733, and U.S. 7,931,649 are also considered to be pertinent, they would not overcome the deficiencies of these references.  Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794